Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to 16 have been fully considered and are persuasive.  The 103 rejection of claim 16 and its dependent claims has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Radrich (US Publication No. 20190308315) in view of Yoshikawa (NPL, Modeling of Flexible Manipulators Using Virtual Rigid Links and Passive Joints) and Nakayama (US Publication No. 20170282379).

For claim 1, Radrich teaches: A method implemented by one or more processors ([0014], disclosing a system to training and controlling robot using one or more processors and memory coupled to the processors), the method comprising:

performing a simulated episode, using a robotic simulator that includes a simulated environment and a simulated robot that simulates a counterpart real robot ([0002], disclosing robot and its environment is mapped into a virtual environment on a computer. And [0028], disclosing model for a specific operating environment is generated using a simulation module to simulate operation of a robot within the specific operating environment), wherein performing the simulated episode comprises: 

simulating an end effector, of the simulated robot, that corresponds to a real end effector of the counterpart real robot, wherein the simulated end effector comprises a simulated portion that corresponds to a real portion of the real end effector (figure 1 and [0029], disclosing end effector 24 of robot 14. And [0028], disclosing model for a specific operating environment is generated using a simulation module to simulate operation of a robot within the specific 

at least two simulated rigid bodies that are joined ([0029] and figure 1, disclosing robot 14 having members 20b and 20c and they are joined through joint 22b. And [0028], disclosing model for a specific operating environment is generated using a simulation module to simulate operation of a robot within the specific operating environment. As robot is simulated, the members 20b and 20c are also simulated)

controlling the simulated robot to cause one or more instances of contact of the simulated end effector with one or more simulated environmental objects of the environment ([0036], disclosing training generated is generated by learning the behavior of the robot 14 when manipulating a specific object 16 under specific conditions. The training data may be generated by the simulation module. Therefore a simulated object is manipulated by simulated robot); 

using simulated data, from the simulated episode, in training one or more machine learning models to be deployed on the counterpart real robot ([0036], disclosing training generated is generated by learning the behavior of the robot 14 when manipulating a specific object 16 under specific conditions. The training data may be generated by the simulation module. [0028], disclosing invention may be used to program controllers that use machine-learning, and may reduce the total amount of computing resources needed to program the controllers. [0029] and figure 1, disclosing robot 14 and controller 12. Controller is programmed using learned behavior through simulation to control real robot 14).



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Radrich to add deformable gripping fingers as taught by Nakayama to be able to grasp variety of objects.

Modified Radrich teaches of at least two simulated rigid bodies ([0029] and figure 1, disclosing robot 14 having members 20a, 20b and 20c and they are joined through joints 22a-c). 

However, Radrich does not explicitly teach at least two simulated rigid bodies that are joined “with at least one rotational spring”, wherein the at least two simulated rigid bodies that are joined with the “at least one rotational spring simulate one or more real deformable bodies”, of the real portion of the real end effector of the real robot, wherein the one or more real deformable bodies are not joined with any rotational spring; 
The real end effector having one or more deformable bodies that are not joined with any rotational spring.

th paragraph, disclosing flexible link is modeled by simple dynamic elements, some virtual rigid links and passive joints that consists of passive elements such as springs and dampers. The parameters of virtual links and passive joints are identified from measured data of dynamic and
static characteristics of the real flexible link. The whole arm is modeled by connecting models of individual links. Page 1 right column 3rd paragraph, disclosing make the model of flexible links using some virtual rigid links which are connected by virtual passive joints consisting of springs and dampers (shown in Fig.1)). Furthermore Yoshikawa teaches that virtual bodies are joined with springs but real body has no spring (Figure 1, disclosing real flexible link and Modeling of flexible link using virtual rigid links and passive joints). Although Yoshikawa does not explicitly teach that simulated springs are rotational springs, however Page 1 right column 3rd paragraph and figure 1 disclose making model of flexible links using some virtual rigid links which are connected by virtual passive joints consisting of springs and dampers (shown in Fig.1). As springs are simulated at joints, rotational springs will best simulate the profile and behavior of real flexible link.

As Radrich modified through Nakayama teaches of deformable gripping fingers, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Radrich to have at least two simulated rigid bodies that are joined “with at least one rotational spring”, wherein the at least two simulated rigid bodies that are joined with the “at least one rotational spring simulate one or more real deformable bodies”, of the real portion of the real end effector of the real robot, wherein the one or more real deformable bodies are not joined with any rotational spring; The real end effector having 

For claim 11, modified Radrich teaches: The method of claim 1, 

Modified Radrich does not teach: wherein the simulated end effector is a simulated end effector gripper having a plurality of simulated digits, wherein the simulated portion is a simulated digit of the plurality of simulated digits, wherein the real end effector is a real end effector gripper having a plurality of real digits, and wherein the real portion is a real digit of the plurality of real digits.

Nakayama teaches of end effector with plurality of digits (figure 1A and [0075], disclosing finger reinforcing parts 21 to 23)

As Radrich simulates a real robot in virtual environment, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Radrich to simulate end effector by simulating plurality of digits that correspond to real end effector gripper having plurality of real digits as taught by Nakayama to simulate all the details of end effector. 

For claim 12, modified Radrich teaches: The method of claim 11, 

Modified Radrich further teaches: wherein the one or more real deformable bodies are all or part of a gripping surface of the real digit (as explained in claim 1, Radrich modified through 

For claim 13, modified Radrich teaches: The method of claim 12, 

Modified Radrich further teaches wherein the one or more real deformable bodies consist of a single real deformable body (as explained in claim 12, fingers of modified Radrich deform to grip an object and the digits represent finger of a real robot that is a single deformable body).

For claim 14, modified Radrich teaches: The method of claim 1, 

Modified Radrich further teaches: further comprising: training the one or more machine learning models based on the simulated training data ([0036], disclosing training generated is generated by learning the behavior of the robot 14 when manipulating a specific object 16 under specific conditions. The training data may be generated by the simulation module.); and 

transmitting the one or more machine learning models for use in control of the counterpart real robot ([0028], disclosing invention may be used to program controllers that use machine-learning, and may reduce the total amount of computing resources needed to program the controllers. [0029] and figure 1, disclosing robot 14 and controller 12. Controller is programmed using learned behavior through simulation to control real robot 14).

For claim 15, modified Radrich teaches: The method of claim 1, 


However as Radrich teaches of modeling a robot ([0028], disclosing model for a specific operating environment is generated using a simulation module to simulate operation of a robot within the specific operating environment) and as deformable bodies are modeled through teaching of Nakayama, it would be obvious to one having ordinary skill in the art to simulate a body as a piecewise function make the model close in function/behavior to real counterpart. One having ordinary skill in the art before effective filing date of claimed invention would model deformable bodies with multiple rigid bodies and multiple springs to fine tune the model.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Radrich (US Publication No. 20190308315) in view of Yoshikawa (NPL, Modeling of Flexible Manipulators Using Virtual Rigid Links and Passive Joints), Nakayama (US Publication No. 20170282379) and Smith (NPL, Open Dynamics Engine V0.5 User Guide).

For claim 2, modified Radrich teaches: The method of claim 1, 

Modified Radrich does not teach: wherein performing the simulated episode further comprises: using, during the simulated episode, a soft constraint for a contact constraint of a simulated contact model of the robotic simulator, wherein using the soft constraint enables penetration of 

Smith teaches a soft constraint for a contact constraint of a simulated contact model of the robotic simulator, wherein using the soft constraint enables penetration of the simulated end effector into the one or more simulated environmental objects during the one or more instances of contact (Page 8 section 3.8 Soft constraint and constraint force mixing, disclosing designing soft constraints that are designed to be violated. Soft constraint is to simulate softer materials, thereby allowing some natural penetration of the two objects when they are forced together. Soft constraints can simulate springy and spongy constraints. And section 3.8.2 How To Use ERP and CFM, disclosing a constraint is hard if CFM is set to 0, a positive CFM allows constraint to be violated and softness increases as CFM increases).

As modified Radrich has deformable robot fingers and rotational springs joined to the springs, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Radrich to simulate soft constraint to enable penetration of the simulated end effector into the one or more simulated environmental objects during the one or more instances of contact as taught by Smith to simulate behavior of robot gripper that is closer to physical counterpart. Thereby allowing robot to manipulate objects 

For claim 3, modified Radrich teaches: The method of claim 2, 

Modified Radrich does not teach: wherein the soft constraint is controlled by an error reduction parameter (ERP) or a constraint force mixing (CFM) value.


It would have been obvious to one having ordinary skill before the effective filing date of claimed invention to further modify art of Radrich to control soft constraint by an error reduction parameter (ERP) or a constraint force mixing (CFM) value as taught by Smith to further define hard and soft constraints: Thereby enhancing accuracy of simulated robot.

For claim 4, modified Radrich teaches: The method of claim 2, 

Modified Radrich further teaches: further comprising: performing a system identification to determine the soft constraint (As explained in claim 2, Radrich modified through Smith teaches of simulating soft constraint to simulate robot and environment that is closer to real counterpart, the system has to be identified correctly to have appropriate simulation), wherein performing the system identification comprises: 

generating the soft constraint based on performing an optimization (as explained in claim2, Radrich modified through Smith teaches of setting a CFM to simulate soft constraint, and softness of constraint is proportional to value of CFM. Optimization is necessary to simulate soft constraint that is most accurate to the real counterpart) based on comparisons of: 



For claim 5, modified Radrich teaches: The method of claim 4, 

Radrich does not teach: further comprising: determining at least one force constant, for the at least one rotational spring, based on performing the optimization and along with determining the soft constraint.

Yoshikawa teaches further comprising: determining at least one force constant, for the at least one rotational spring, based on performing the optimization and along with determining the soft constraint (page 1 right column 3rd paragraph, disclosing model has parameters such as length, mass, inertia of virtual links, and spring constant).

.

Claims 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Radrich (US Publication No. 20190308315) in view of Yoshikawa (NPL, Modeling of Flexible Manipulators Using Virtual Rigid Links and Passive Joints), Nakayama (US Publication No. 20170282379), Smith (NPL, Open Dynamics Engine V0.5 User Guide) and Siciliano (NPL, "Chapter 9 - Force Control;" In book "Robotics Modelling Planning and Control").

For claim 6, Radrich modified through Nakayama and Smith teaches: The method of claim 4, 

Modified Radrich does not teach: wherein controlling the simulated robot comprises: using proportional derivative (PD) control in generating joint control forces for simulated joints of the simulated robot; and controlling the simulated robot based on the joint control forces generated using the PD control.



It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Radrich to utilize proportional derivative (PD) control in generating joint control forces for simulated joints of the simulated robot; and controlling the simulated robot based on the joint control forces generated using the PD control as taught by Siciliano to achieve error free control of simulated robot: Thereby improving accuracy of robot controller.

For claim 7, modified Radrich teaches: teaches. The method of claim 6, 

Modified Radrich further teaches: further comprising: performing an additional system identification to determine gains for the PD control, wherein performing the additional system identification comprises: generating the gains for the PD control based on performing an additional optimization based on comparisons of: real pose values of the counterpart real robot during corresponding control episodes of the counterpart real robot, and simulated pose values from corresponding simulated episodes of the simulated robot (as explained in claim 6, modified Radrich utilizes PD control for precise force control of simulated robot. PD control gains have to be obtained from real counterpart robot and compared with those of simulated robot to optimize simulated robot gains. Furthermore because Radrich’s art trains a model through simulation and used the learned model to control real robot, the system i.e. real robot has to be identified accurately in terms of behavior, performance, constraints, limits etc. and simulated 

For claim 8, modified Radrich teaches. The method of claim 7, 

Modified Radrich further teaches: wherein performing the additional system identification to determine the gains for the PD control occurs subsequent to performing the system identification to determine the soft constraint (As explained in claims 4 and 7, modified Radrich performs system identification to determine gains for PD control and soft constraint).
Although the order of determining gains for PD control and soft constraint is not disclosed.
It would have been obvious to one having ordinary skill in the art to perform one determination after other or perform both in parallel if computing resources allow.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Radrich (US Publication No. 20190308315) in view of Yoshikawa (NPL, Modeling of Flexible Manipulators Using Virtual Rigid Links and Passive Joints), Nakayama (US Publication No. 20170282379) and Siciliano (NPL, "Chapter 9 - Force Control;" In book "Robotics Modelling Planning and Control").

For claim 9, modified Radrich teaches: The method of claim 1,

Modified Radrich does not teach: wherein controlling the simulated robot comprises: using proportional derivative (PD) control in generating joint control forces for simulated joints of the simulated robot; and controlling the simulated robot based on the joint control forces generated using the PD control.

Siciliano teaches using proportional derivative control in generating control forces (Page 381 Section 9.4.3 Parallel Force/Position Control and figure 9.8, disclosing parallel force control by employing proportional derivative control).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Radrich to utilize proportional derivative (PD) control in generating joint control forces for simulated joints of the simulated robot; and controlling the simulated robot based on the joint control forces generated using the PD control as taught by Siciliano to achieve error free control of simulated robot: Thereby improving accuracy of robot controller.

For claim 10, modified Radrich teaches: The method of claim 9,

Modified Radrich further teaches: further comprising: performing a system identification to determine gains for the PD control, wherein performing the system identification comprises: generating the gains for the PD control based on performing an optimization based on comparisons of: real pose values of the counterpart real robot during corresponding control episodes of the counterpart real robot, and simulated pose values from corresponding simulated episodes of the simulated robot (as explained in claim 9, modified Radrich utilizes PD control for precise force control of simulated robot. PD control gains have to be obtained from real counterpart robot and compared with those of simulated robot to optimize simulated robot gains. Furthermore because Radrich’s art trains a model through simulation and used the learned model to control real robot, the system i.e. real robot has to be identified accurately in .

Allowable Subject Matter
Claims 16-19 are allowed.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664